IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41201

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 514
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 22, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MATTHEW R. PEEK, aka MATTHEW                     )     THIS IS AN UNPUBLISHED
ROBERT PEEK, PEEKABOO,                           )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one and one-half years, for aggravated driving under the
       influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Matthew R. Peek, aka Matthew Robert Peek, Peekaboo pled guilty to aggravated driving
under the influence. I.C. §§ 18-8004, 18-8006. The district court sentenced Peek to a unified
term of ten years, with a minimum period of confinement of one and one-half. Peek appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Peek’s judgment of conviction and sentence are affirmed.




                                                   2